IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 96-20244
                        Conference Calendar
                         __________________


CURTIS MACK LEWIS,

                                      Plaintiff-Appellant,

versus

JAMES A. COLLINS; M. BRUCE THALER,
Warden; JERRY G. BRISHER; JOHN DOE,

                                      Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. CA-H-95-CV-3276
                        - - - - - - - - - -
                           June 25, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Curtis Mack Lewis, #646507, appeals the dismissal of his

civil rights action pursuant to 28 U.S.C. § 1915(d).   Lewis

contends that the district court erred in concluding that he had

not alleged that he was deprived of adequate medical care in

violation of the Eighth Amendment.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-20244
                                  -2-

     Even if we liberally construe Lewis' complaint as alleging

an Eighth Amendment violation, the claim lacks merit.    Lewis'

Eighth Amendment claim against the defendants in their official

capacities is barred by the Eleventh Amendment.     See Pennhurst

State School & Hosp. v. Halderman, 465 U.S. 89, 98-101 (1984).

Further, Lewis' claim against the defendants in their individual

capacities is equally unavailing because Lewis does not allege

personal involvement or a causal connection between their actions

and the alleged violation.    See Thompkins v. Belt, 828 F.2d 298,

303-04 (5th Cir. 1987).

     Lewis does not address on appeal his claim against the

correctional officers concerning the injury to his arm, and it is

deemed abandoned.   See Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).   The district court did

not abuse its discretion in dismissing the action as frivolous.

See Denton v. Hernandez, 504 U.S. 25, 31-33 (1992); 28 U.S.C.

§ 1915(d).

     The appeal is without arguable merit and thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    5th Cir.

R. 42.2.   We previously warned Lewis in Lewis v. Collins, No.

95-20899 (5th Cir. Feb. 27, 1996), that further frivolous appeals

would invite the imposition of sanctions and cautioned him to

review any pending appeals to ensure that they did not raise

frivolous arguments.   Lewis has not heeded this warning.
                          No. 96-20244
                               -3-

Accordingly, Lewis is barred from filing any pro se, in forma

pauperis, civil appeal in this court, or any pro se, in forma

pauperis, initial civil pleading in any court which is subject to

this court's jurisdiction, without the advance written permission

of a judge of the forum court; the clerk of this court and the

clerks of all federal district courts in this Circuit are

directed to return to Lewis, unfiled, any attempted submission

inconsistent with this bar.

      APPEAL DISMISSED; SANCTION IMPOSED.